        Case 1:16-cv-01647-RTH Document 118 Filed 06/04/21 Page 1 of 4




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                                )
 MYNETTE TECHNOLOGIES, INC.                     )
 and STEVEN M. COLBY,                           )
                                                )
               Plaintiffs,                      )
                                                )
 v.                                             )
                                                )        Case No. 16-cv-01647-RTH
 THE UNITED STATES,                             )
                                                )        Judge Ryan T. Holte
               Defendant,                       )
                                                )
 and                                            )
                                                )
 GEMALTO, INC. and IDEMIA IDENTITY              )
 & SECURITY USA LLC,                            )
                                                )
               Intervenor-Defendants.           )
                                                )

                    JOINT MOTION TO AMEND CASE SCHEDULE

       Plaintiffs Mynette Technologies, Inc. and Steven M. Colby (collectively, “Mynette”),

Defendant, the United States (“the Government”), and Intervenor-Defendants Gemalto, Inc.

(“Gemalto”) and Idemia Identity and Security USA LLC (“Idemia”) (collectively, “the Parties”)

respectfully submit this Joint Motion to Amend Case Schedule.

       The Parties have jointly agreed upon the following amended schedule for consideration by

the Court, and respectfully move the Court to adopt this case schedule. The Parties submit that

good cause exists for this proposed schedule amendment. The Parties have completed the majority

of the depositions referenced in their last Joint Motion (ECF No. 114). However, as indicated in

that Motion, certain documents requested from the Department of Homeland Security which

implicate “sensitive information” required additional and time-consuming security and

confidentiality review protocols before they could be cleared for production. These reviews are



                                             -1-
        Case 1:16-cv-01647-RTH Document 118 Filed 06/04/21 Page 2 of 4




now complete but the parties require additional time to conduct depositions of the Transportation

Security Administration now that the aforementioned documents are cleared for production, as

well as to conduct the depositions of Plaintiffs and resolve any remaining discovery issues. The

deadlines proposed herein will allow the parties to complete the few remaining depositions while

accommodating the schedule of counsel and the witnesses.

       Accordingly, for the reasons set forth herein, the parties respectfully request that the Court

adopt the following schedule:


             Event                         Proposed Date                     Current Date

 Close of fact discovery,
 including for damages-related
 fact discovery.

 The Parties have agreed that no
 new discovery requests will be             July 23, 2021                    May 28, 2021
 served. Previously noticed
 depositions are permitted and
 the parties may follow up on
 previously propounded
 discovery requests.
 RCFC 26(a)(2)(A) disclosure
 of experts and CVs (except for            August 13, 2021                   June 18, 2021
 damages)
 Exchange of RCFC 26(a)(2)(B)
 opening expert reports on
 issues upon which the parties            October 22, 2021                  August 27, 2021
 carry the burden of proof
 (except for damages)
 Exchange of RCFC 26(a)(2)(B)
 responsive expert reports                December 3, 2021                  October 8, 2021
 (except for damages)

 Close of expert discovery (for
                                         December 21, 2021                 October 26, 2021
 all issues other than damages)

 Deadline for Dispositive
                                          February 15, 2022               December 14, 2021
 Motions Under RCFC 56


                                               -2-
         Case 1:16-cv-01647-RTH Document 118 Filed 06/04/21 Page 3 of 4




                Event              Proposed Date                   Current Date


 Deadline for Responses to
                                   March 18, 2022                 January 18, 2022
 Dispositive Motions

 Deadline for Replies to
                                    April 1, 2022                 February 1, 2022
 Dispositive Motions

 Pretrial Conference                  Not Set                          Not Set


 Trial on liability (10 days)         Not Set                          Not Set



Respectfully submitted,
                                            BRIAN M. BOYNTON
                                            Acting Assistant Attorney General
 By:    /s/ Robert J. Yorio
 Robert J. Yorio
 CARR & FERRELL LLP                         GARY L. HAUSKEN
 120 Constitution Drive                     Director
 Menlo Park, California 94025
 Telephone:     (650) 812-3400               /s/ Michel E. Souaya
 Facsimile:     (650) 812-3444              MICHEL E. SOUAYA
 Email: yorio@carrferrell.com               Commercial Litigation Branch
                                            Civil Division
 Counsel for Plaintiffs,                    Department of Justice
 Mynette Technologies, Inc. and             Washington, D.C. 20530
 Steven M. Colby                            michel.e.souaya@usdoj.gov
                                            Telephone: (202) 307-0334
 June 4, 2021
                                            Of Counsel:
                                            CONRAD J. DeWITTE, JR.
                                            Department of Justice

                                            COUNSEL FOR THE DEFENDANT,
                                            THE UNITED STATES

                                            June 4, 2021


                                            By:   /s/ Edward D. Johnson
                                            Edward D. Johnson
                                            MAYER BROWN LLP

                                      -3-
Case 1:16-cv-01647-RTH Document 118 Filed 06/04/21 Page 4 of 4




                                   Two Palo Alto Square, Suite 300
                                   3000 El Camino Real,
                                   Palo Alto, California 94306
                                   Telephone:     (650) 331-2000
                                   Email: wjohnson@mayerbrown.com

                                   Counsel for Third-Party Defendant,
                                   Gemalto, Inc.

                                   June 4, 2021


                               By:        /s/ Richard L. Brophy
                               Richard L. Brophy
                               ARMSTRONG TEASDALE LLP
                               7700 Forsyth Blvd., Suite 1800
                               St. Louis, Missouri 63105
                               Telephone: (314) 621-5070
                               Email: rbrophy@atllp.com

                               Counsel for Third-Party Defendant,
                               Idemia Identity & Security USA LLC

                               June 4, 2021




                             -4-
